                 Case 1:03-md-01570-GBD-SN Document 4608 Filed 06/27/19 Page 1 of 1



                            MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                    In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)                06/27/2019

              Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
                         Injury and Death Claims                                    Commercial Claims
            Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
            Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
            MOTLEY RICE LLC                                           COZEN O’CONNOR
            James P. Kreindler, Co-Chair
            KREINDLER & KREINDLER LLP
            Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
            KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
            Robert T. Haefele, Co-Liaison Counsel
            MOTLEY RICE LLC



                                                                 VIA ECF

           June 26, 2019

           The Honorable Sarah Netburn
           Thurgood Marshall United States Courthouse
           40 Foley Square, Room 430
           New York, NY 10007

                   RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

           Dear Judge Netburn:

                  We write pursuant to your Order, ECF 4524, directing the parties to file “a joint letter
           proposing a deadline for Plaintiffs to submit a reply brief” on the first phase of Plaintiffs’ Motion
           to Compel directed to the Federal Bureau of Investigation (FBI), filed May 31, 2019.

                   The PECs and the Department of Justice have met and conferred, and agreed that
           Plaintiffs will have a reply of 15 pages, which shall be due on July 9, 2019. The FBI reserves the
           right to request an opportunity to file a sur-reply to the extent the PECs’ reply raises additional
           factual or legal arguments not presented in their opening brief.

                  The PECs further state that Plaintiffs’ reply brief shall also include their argument in
           response to the unauthorized opposition to Plaintiffs’ Motion filed on June 21, 2019 by the
           Kingdom of Saudi Arabia.

The Plaintiffs' Executive Committees may file a reply brief, no longer than 15 pages, regarding the first phase of
Plaintiffs' Motion to Compel the FBI to produce documents no later than July 9, 2019.


SO ORDERED.

June 27, 2019
New York, New York
